Citation Nr: 1629199	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).

The RO granted service connection for tinnitus in its February 2012 rating decision.  The Board remanded this appeal in February 2014, June 2015, and October 2015, for further evidentiary development.

After completing the requested development, pursuant to the Board's remand instructions, the AOJ issued a supplemental statement of the case (SSOC) in December 2015.  The Veteran also submitted a waiver of review by the AOJ of any additional evidence submitted.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability was not manifest during service and is not related to service, and an organic disease of the nervous system did not manifest to a compensable degree within one year of separation from service.







CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated during service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was fully satisfied by a July 2011 letter sent to the Veteran prior to adjudication by the AOJ.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §°3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  VA afforded the Veteran three audiological examinations, conducted in December 2011, March 2014, and July 2015.  In December 2015, VA issued a medical opinion pursuant to the Board's October 2015 remand instructions.  The most recent medical opinion contained thorough and detailed findings which included consideration of the Veteran's service treatment records, lay contentions, and medical history.  The Board finds that this opinion was adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein. There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and puretone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Analysis

The Veteran meets the criteria for a current diagnosis of bilateral hearing loss.  Since submitting his claim for service connection, multiple VA audiological examinations have demonstrated both a right and left ear hearing loss disability in accordance with VA standards.  38 C.F.R. § 3.385. 

The Board also concedes that the Veteran experienced excessive noise exposure while in service.  The Veteran contends that while in service, he was exposed to loud noises from engines, firearms, artillery, and loud turbines which caused his hearing loss.  The Board find that the Veteran is competent to report his history of noise exposure, and that his statements are credible.  The Veteran is competent to report his noise exposure while in service because he experienced it, and was able to directly observe the sources of noise that he was exposed to.    See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His assertions are also credible because he was consistent about the sources of noise that he was exposed to while in service, and his report is consistent with his known circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Accordingly, the Veteran's lay statements regarding noise exposure are afforded significant probative value.

After reviewing the evidence, the Board does not find that a nexus has been established between the Veteran's in-service noise exposure and his current hearing loss disability.  The evidence of record, specifically the VA audiological examinations, do not show a causal relationship between the Veteran's service and his hearing loss.

Service treatment records indicate that the Veteran's induction audiogram, dated January 1974, revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
N/A
25
LEFT
20
25
20
N/A
25

A subsequent audiogram conducted during the Veteran's service revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
0
0
0
0
0

In July 1975, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
35
LEFT
20
15
15
15
25

The Veteran's separation audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20/25
20
20
15
LEFT
20
20
15
15
20

Thus, service treatment records show inconsistent audiometric findings some of which would be indicative of impaired hearing acuity - greater than 20 decibels.  See Hensley and McKinney, supra.  However, the lay and medical evidence contained in the service treatment records do not reflect hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, there is no credible, competent evidence contained in the service treatment records that hearing loss disability first manifested in service.  

In May 2011, the Veteran submitted a private medical report and audiogram which revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15/20
20/30
15/20
15/20
30/40
LEFT
15/20
15/20
10
15/20
30/40

The audiogram was not completely clear, making it difficult to determine the exact threshold for each frequency.  Speech audiometry revealed speech recognition ability of 100 percent for both ears.  The Veteran's private physician found moderate to severe-high frequency hearing loss in both ears between 4000 and 8000 Hz, consistent with the frequency of firearm use and engine noise exposure.  The physician found more pronounced loss in the left ear, and determined that sensorineural hearing loss was more likely than not related to the Veteran's history of noise exposure while in service.  The physician also opined that the Veteran's intermittent tinnitus was likely related to hearing loss.

In January 2011, during an exam for heart surgery, the examiner found the Veteran's hearing intact and that his ears were normal.  Similarly, in a February 2011 record, the Veteran denied having any hearing loss.

In a December 2011 VA examination, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
35
LEFT
15
10
0
10
30

Speech audiometry revealed speech recognition ability of 100 percent for both ears.  The Veteran exhibited normal acoustic immittance, and abnormal ipsilateral and contralateral acoustic reflexes.  The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The examiner found that the Veteran's hearing loss did not exist prior to service, and that it was not at least as likely as not that his hearing loss was caused by or the result of an event in military service.

In a subsequent March 2014 VA examination, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
CNT
LEFT
15
0
15
35
CNT
*CNT- Could Not Test

Speech audiometry revealed speech recognition ability of 100 percent for both ears.  The Veteran was diagnosed with sensorineural hearing loss in the frequency range of 500-4000 Hz, and in the frequency range of 6000 Hz and higher for both ears.  The examiner noted that the thresholds found in this examination were invalid, but again opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or resulted from service.  The examiner found that the December 2011 opinion was valid as it was issued by a licensed audiologist, and only submitted by an individual who was not an audiologist.  The examiner found that the prior and current exams, including the Veteran's private medical exam, did not indicate hearing loss by VA standards and that there was no significant shift in hearing from entrance to separation that would indicate any permanent damage to the auditory system by noise on active duty.

During the exam the Veteran reported that while in service, he was exposed to noise from high turbine engines and guns.  He also reported exposure to civilian occupational noise from packing and unloading trucks, delivery magazines, construction, and concrete while wearing protective hearing devices when required.  He also reported noise exposure from lawn and power tools, while wearing protective hearing devices.

In a July 2015 VA examination, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
80
LEFT
10
10
25
50
90

Speech audiometry revealed speech recognition scores of 100 percent for the right ear, and 94 percent for the left ear.  The Veteran was diagnosed with sensorineural hearing loss in the frequency range of 500-4000 Hz for both ears.  The examiner found that although there was a permanent positive threshold shift greater than normal measurement variability for frequencies between 500 and 6000 Hz, it was not at least as likely as not that this was caused by service.  The examiner noted that the Veteran had normal hearing at entrance and exit from service, and that there were no complaints of hearing loss in the service record.  The examiner noted that although the Veteran reported hearing issues during active duty, the objective test results showed normal hearing.  The examiner opined that hearing loss was not related to noise exposure in service.

In the December 2015 medical opinion, the examiner again reaffirmed the opinion stated in the July 2015 VA examination, that it was less likely than not that the Veteran's hearing loss was due to service.  The examiner explained that the objective evidence showed no auditory damage while the Veteran was on active duty.  There was normal hearing at separation, no reports of hearing loss in the service treatment records, and no hearing loss by VA standards through 2011.  The only positive opinion regarding hearing loss was given by the Veteran's private physician who had no access to the Veteran's service treatment records.  The examiner also noted that it was well documented that there are individuals who experienced no auditory damage from excessive noise, and many other etiologies of hearing loss other than noise exposure.  The examiner acknowledged the Veteran's lay statements, but found them unsupported by the objective evidence.

With respect to the Board's remand instructions, the examiner explained the threshold shift from the Veteran's service audiograms from 1974 to 1975, and found no significant shift.  The examiner asserted that although there was a possibility of a shift at 6000 Hz, this shift improved by separation indicating that it wasn't permanent.  The examiner also noted that frequency was not used to determine auditory damage in hearing exams.  The examiner also cited to a conclusion by an Institute of Medicine panel from 2006, which found that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.

In sum, the Board finds that the evidence weighs against a finding that the Veteran incurred permanent hearing loss or a hearing loss disability during service, or indeed for many years thereafter.  Hearing loss, to include organic diseases of the nervous system, was not "noted" during service, and the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service.  Similarly, there is no credible proof of an organic disease of the nervous system within one year of separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, there were no reports of abnormal hearing or any other ear-related pathology in service, and the Veteran's separation audiogram revealed normal hearing.  Although there were slight threshold shifts at 4000 and 6000 Hz, those shifts did not rise to the level of a hearing disability, and were not observed at the time of separation, so they were not permanent.

The record reflects that the Veteran first reported symptoms of hearing loss in April 2011, and the earliest indication of hearing loss rising to the level of disability for VA purposes is found within the December 2011 VA examination where the Veteran was diagnosed with sensorineural hearing loss.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of documented evidence of a disability can be considered as a factor in resolving the claim).  Thus, the evidence tends to weigh against a finding that the Veteran had a hearing loss disability at the time of separation from service.

Likewise, the VA examinations strongly weigh against any nexus between the Veteran's service and hearing loss.  All four examinations and opinions from December 2011, March 2014, July 2015, and December 2015, found that it was less likely than not that the Veteran's hearing loss was caused by or related to his exposure to noise while in service.  Each opinion referenced the Veteran's induction and separation audiograms, noting that no hearing loss disability existed at the time the Veteran left service and that there were no significant hearing threshold shifts between service entrance and separation.  The December 2015 examiner acknowledged the Veteran's description of decreased hearing acuity in service but compared the lay recollections against the objective audiometric testing.  The December 2015 opinion also cited an independent medical authority which found that a prolonged delay in the onset of noise-induced hearing loss is unlikely.  Instead, the examiner noted that it was possible for the Veteran's hearing loss to be attributed to other causes, and that it was possible to experience no auditory damage from noise exposure.  As these examination reports, considered collectively, reflect a thorough review of the Veteran's symptoms, lay statements, and medical history, the Board finds them extremely probative in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 301.

In contrast, the only positive opinion of record lacks sufficient probative value.  The May 2011 report submitted by the Veteran's private physician diagnoses the Veteran with sensorineural hearing loss and attributes it to service.  However, the physician did not review the actual audiometric findings in service which the VA examiners cited as failing to show evidence of acoustic trauma and hearing loss.  Additionally, the private examiner did not provide any specific rationale supporting a delayed onset theory while the VA examiner cited to an authoritative source for the proposition that permanent hearing loss would have manifested in service.  Accordingly, the May 2011 report is entitled to significantly less probative value than the VA opinions.

With regard to the lay statements of record, the Board notes that the Veteran is competent to testify as to symptoms of hearing loss and the date of its onset, as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007). However, in light of the in-service audiograms indicating normal hearing, as well as the well-reasoned opinion of the VA medical professional discussed above, the Board finds that the Veteran's lay evidence is outweighed by the medical evidence of record.  Here, the contemporaneous in-service audiometric results in addition to the VA examiner findings that hearing loss did not manifest in service are more probative than the Veteran's general recollections of decreased hearing acuity which began more than 3 decades previously.  

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's bilateral hearing loss disability did not manifest during service, during the one-year period following discharge, or continuously after separation.  Rather, the evidence establishes that the Veteran did not have a hearing loss disability in service, that the first documented hearing loss disability of record was many years after separation, and that the remote disability is unrelated to in-service events.  Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


